Campbell, C. J.
(dissenting). I have no doubt that Mrs. Bea is entitled to dower, and that in a proper ease ejectment, will lie to recover it. But I do not think it can be done in the present proceedings, and I think, further, that there is-.fatal error in them.
The lands sued for are not described as connected, and are-not in fact connected, but are two entirely distinct lots. The statute contemplates that a single parcel described may-have distinct tenancies upon it, and allows those distinct subdivisions of one parcel to be recovered in one action. But I do not think a single count of a declaration can be made to-cover two or more parcels which are remote from each other}- and are not held by one joint occupation. Furthermore, it appears distinctly by this record that there are several defendants, no two of whom are in the occupancy of the same property. The court directed a general verdict against all, without any distinction as to their occupancy, and directed a commission of partition without making any such distinction. These commissioners have and can have no power to eke out the defects of the proceeding, and I do not see how it is possible in this action to reach any tangible or satisfactory result.
Moreover, the plaintiff is shown herself to be in actual occupancy of a part of the premises sued for. There is no exception that has been- pointed out in the statute or by-authority which will authorize ejectment by a party in actual possession. When it is allowed for dower, it must still be for such a right as is in hostile possession. The whole statute-must be harmonized.
It has always been recognized that the proceeding at law to assign as well as recover dower could not apply to all'. *270cases, and the equitable remedy was introduced for that very reason very long ago. Our modern statutes have not by any means covered the old equitable procedure, .which is as necessary now as ever, where difficulties exist. It is not competent to give commissioners judicial power. They are and always have been ministerial officers; and in every case where •questions of right come up, and are to be considered, they must be disposed of by the court, and, whenever a difficulty arises beyond competent dealing at law, it must be disposed of in equity.
The statute relating to ejectment does not contemplate proceedings where an estate consists of a number of distinct -estates. It contains no provision for giving a widow her dower in any one or more out of several detached parcels. It is at least questionable how far this can be done effectually by the’probate courts; but it cannot be made out under this statute without importing into it what would do violence to its general scope. But this case presents some further difficulties.
I do not think it would be possible, in a case like that before us, to make an assignment of dower without the aid •of equity. The incumbrances cannot be shifted from one parcel to the whole estate, or considered except in proceedings going much beyond any legal remedies. A subdivision such as that made by the commissioners could not last during the life of plaintiff, unless all the buildings remain intact in their present condition. She is given no interest in the soil, and no share in the rents except as the rooms now stand. There is no provision under our tax laws for. separately taxr ing such a holding, although a life-tenant must keep down the taxes. Neither the court ñor commissioners can regulate repairs, or determine who shall make them. There are other practical difficulties which are not less serious.
In the absence of statute, no probate court or court of law ean deal with dower except on common-law principles. *271•Under the probate laws, dower in a building or other estate which cannot be divided by metes and bounds can only be -assigned in the rents. How. Stat. § 574=3. There is no power to create easements or servitudes on the premises. The record shows that, without such easements as the commissioners have newly created by their award, it would be practically worthless; and while a court of equity could probably •deal with these matters adequately, I conceive that no court should place parties occupying such relations as these parties ■occupy in a position to compel them to have further mutual relations of any kind. This would be reason enough for .refusing to confirm this finding, even if within the power of the commissioners. But I think the whole proceeding is 'wrong, and not within the statute.
Sherwood, J., did not sit.